         Case 1:19-cv-00163-PB Document 25-2 Filed 03/08/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE

====================================
                                                   )
NEW HAMPSHIRE LOTTERY                              )
COMMISSION, NEOPOLLARD                             )
INTERACTIVE, LLC., AND POLLARD                     )
BANKNOTE LIMITED,                                  )
                                                   )
       Plaintiffs.                                 )
                                                   )      No. 1:19-cv-00163-PB
vs.                                                )
                                                   )      ORAL ARGUMENT REQUESTED
WILLIAM BARR, IN HIS OFFICIAL                      )
CAPACITY AS ATTORNEY GENERAL,                      )
UNITED STATES DEPARTMENT OF                        )
JUSTICE AND UNITED STATES OF                       )
AMERICA,        .                                  )
                                                   )
       Defendants.                                 )
                                                   )
                                                   )
=====================================


[PROPOSED] ORDER GRANTING MOTION OF THE STATE OF NEW JERSEY FOR
               LEAVE TO FILE AMICUS CURIAE BRIEF

       Upon this Court’s review and full consideration of the Motion for Leave to File Amicus

Curiae Brief and accompanying Memorandum of Law filed by the State of New Jersey, it is

hereby ORDERED that the Motion is GRANTED, and the attached proposed Amicus Brief of

the State of New Jersey shall be docketed.


Dated: ___________________                                ______________________________
                                                          Hon. Paul J. Barbadoro
                                                          Judge, United States District Court
